 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   CEPRIANA TURNER,                                Case No. 1:18-cv-00931-LJO-SAB

12                       Plaintiff,                  ORDER REQUIRING PARTIES TO SHOW
                                                     CAUSE WHY SANCTIONS SHOULD NOT
13            v.                                     ISSUE FOR FAILURE TO COMPLY WITH
                                                     COURT ORDERS
14   DOLLAR TREE STORES, INC.,
                                                     TEN DAY DEADLINE
15                       Defendant.

16

17            Defendant Dollar Tree Stores, Inc. removed this action from the Tulare County Superior

18   Court to the Eastern District of California on July 10, 2018. (ECF No. 1.) On April 16, 2019, a

19   notice of settlement was filed and the parties were ordered to file dispositive documents within

20   thirty days of April 18, 2019. (ECF Nos. 14, 15.) More than thirty days have passed and the

21   parties have not filed dispositive documents.

22            Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules

23   or with any order of the Court may be grounds for imposition by the Court of any and all

24   sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

25   control its docket and may, in the exercise of that power, impose sanctions where appropriate,

26   including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

27   2000).

28   ///
                                                      1
 1            Accordingly, the Court HEREBY ORDERS PLAINTIFF TO SHOW CAUSE within ten

 2   (10) days of the date of entry of this order why dispositive documents have not yet been filed.

 3   The parties are forewarned that the failure to show cause may result in the imposition of

 4   sanctions.

 5
     IT IS SO ORDERED.
 6

 7   Dated:     May 28, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
